Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3-4, 6-8, 10-15, 19, 21, 23, and 25-26, drawn to in vitro methods of subtyping PDAC cells, classified in G01N33/57484.
II. Claims 16-18, drawn to a kit for subtype specific detection of PDAC cells, classified in C07K16/30.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process can be practiced with either product of claim 16, antibodies or oligonucleotides and so the method is distinct from these two very different products.  In addition, other reagents can be used in the method such as aptamers.  Also, the antibodies of the product kit can be used to treat cancer, not just diagnose it.  

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have separate statuses in the art in view of their different classification.  The inventions have separate statuses in the art due to their divergent subject matter. The inventions require different search queries.  These require search of several different inventive concepts and prior art applicable to one would not likely be applicable to another.  Also, each invention is likely to raise different issues under 35 USC 101 and 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


This application contains claims directed to the following patentably distinct species. 
Claims 1, 3-4, 6-8, 10-19, 21, 23, and 25-26 are drawn to multiple biomarkers.  Elect one or a distinct set of markers to be detected for further examination.  Also, state which subtype of PDAC each marker indicates. Select whether or not the markers are proteins or mRNAs.  Select the directionality of its change including increased or decreased compared to healthy control.  
Claims 1, 3-4, 6-8, 10-19, 21, 23, and 25-26 are generic to or drawn to multiple PDAC subtypes.  Elect one or a distinct set of subtypes to be characterized in the method for further examination.  
Claims 1, 3-4, 6-8, 10-19, 21, 23, and 25-26 are generic to or drawn to multiple reagent types for detection of each marker.  Elect one type such as antibody or oligonucleotide probe for further examination.  
Claims 25-26 are drawn to multiple purification methods.  Elect one method for obtaining tumor cells for further examination.  


The species are independent or distinct because each biomarker is structurally distinct and part of unique signaling pathways; each PDAC subtype has its own pathology; each reagent type is structurally distinct; each purification method requires different steps and equipment; and each label is structurally distinct with its own mechanism of detectability. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species have separate statuses in the art due to their divergent subject matter. The species require different search queries.  These require search of several different inventive concepts and prior art applicable to one would not likely be applicable to another.  Also, each species is likely to raise different issues under 35 USC 101 and 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/Michael Allen/           Primary Examiner, Art Unit 1642